RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 17a0153p.06

                     UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          >      No. 16-2611
        v.                                                │
                                                          │
                                                          │
 HATEM ATAYA, M.D.,                                       │
                                 Defendant-Appellant.     │
                                                          ┘

             On Motion to Dismiss Appeal Based on Appeal Waiver in Plea Agreement
                           Appeal from the United States District Court
                          for the Eastern District of Michigan at Detroit.
                       No. 2:15-cr-20351-3—Sean F. Cox, District Judge.

                               Decided and Filed: July 17, 2017

                      Before: NORRIS, GIBBONS, and SUTTON, Circuit Judges.
                                   _________________

                                          COUNSEL

ON MOTION: Patricia Gaedeke, UNITED STATES ATTORNEY’S OFFICE, Detroit,
Michigan, for Appellee. ON RESPONSE: Michael J. Stengel, STENGEL LAW FIRM,
Memphis, Tennessee, for Appellant.
                                      _________________

                                            ORDER
                                      _________________

       SUTTON, Circuit Judge. Hatem Ataya pleaded guilty to conspiring to commit health
care fraud and wire fraud. His plea agreement included an appellate waiver, in which he
relinquished any right to appeal his conviction or sentence “on any grounds.” R. 145 at 11–12.
Atatya nonetheless appealed the judgment against him, and the government moved to dismiss on
the basis of the waiver. While we agree with the government that Ataya knowingly waived his
 No. 16-2611                          United States v. Ataya                               Page 2


appellate rights, we are not convinced that Ataya entered into the plea agreement as a whole
knowingly and voluntarily. We therefore refer this case to the merits panel to determine whether
the plea agreement and the district court adequately informed Ataya of his plea’s consequences,
in particular any possibility of denaturalization, and if not whether any omissions constitute plain
error.

         There’s no question at the outset about one feature of this case: Ataya knowingly waived
his appellate rights. His plea agreement included a broad waiver provision, and the district court
confirmed that Ataya understood and accepted the waiver’s consequences.

         But appellate waivers are parts of larger contracts, and they must “stand or fall with the
agreements of which they are a part.” United States v. Wenger, 58 F.3d 280, 282 (7th Cir. 1995).
A defendant decides to waive the right to challenge his conviction in light of his understanding
of the conviction’s key consequences. If he misunderstands any of those consequences, that
undermines the knowingness of the appellate waiver. For an appellate waiver to be knowing and
voluntary, the defendant thus must have entered into the plea agreement as a whole knowingly
and voluntarily. United States v. Rollings, 751 F.3d 1183, 1190–91 (10th Cir. 2014).

         Examination of the plea colloquy reveals that the district court did not inform Ataya, as
Rule 11 requires, that the plea agreement required him to pay restitution and a special assessment
and to forfeit the proceeds of his fraud. Fed. R. Crim. P. 11(b)(1)(J)–(L). Perhaps more
troublingly, neither the plea agreement nor the district court seems to have mentioned that Ataya,
who became a naturalized citizen after the alleged frauds, might face denaturalization as a result
of his conviction. See id. 11(b)(1)(O); United States v. Suarez, 664 F.3d 655, 661 (7th Cir.
2011); 8 U.S.C. § 1101(f)(8) (providing that no person may be found “of good moral character”
who has been convicted of “fraud or deceit in which the loss to the victim or victims exceeds
$10,000”). It is thus quite possible that Ataya did not grasp some of the consequences of his
plea.

         We do not automatically invalidate plea agreements just because a district court fails to
comply with Rule 11(b)’s requirements to a T. If the defendant does not object below, he must
show plain error on appeal. That requires him to demonstrate “a reasonable probability that, but
 No. 16-2611                          United States v. Ataya                               Page 3


for the error, he would not have entered the plea.” United States v. Dominguez Benitez, 542 U.S.
74, 83 (2004). The parties have not briefed this issue, and we believe that greater attention to the
question would benefit the court’s decision making.

       Accordingly, we refer the government’s motion to dismiss to the merits panel, and the
parties are directed to address the knowingness and plain-error issues in their briefs.